Opinion issued July 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00160-CR
———————————
Yolanda Conner, Appellant
V.
State of
Texas, Appellee

 

 
On Appeal from the 262nd District Court 
Harris County, Texas

Trial Court Case No. 1216750
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear this
appeal.  Appellant Yolanda Conner pleaded
guilty to the offense of aggravated assault with a deadly weapon and the trial
court, in accordance with her plea agreement with the State, sentenced her to 10 years’ confinement.
After the trial court
sentenced appellant to a punishment that fell within the terms of the plea
agreement, it certified that appellant has waived her right of appeal.  Additionally, appellant signed a document
entitled “Advice of Defendant’s Right to Appeal” which informed her that if she
pled guilty and accepted the punishment recommended by the prosecutor, she
cannot appeal her conviction without permission.  Although appellant filed a timely notice of appeal,
she does not appeal any pre-trial matters, and the trial court did not give her
permission to appeal.
We conclude that the trial
court’s certification that appellant has waived her right of appeal, as shown
on the form entitled “Trial Court’s Certification of Defendant’s Right of
Appeal,” is supported by the record that shows that she entered into an agreed
plea with the State.   Tex. R. App. P. 25.2(a)(2).  Because appellant has no right of appeal, we
must dismiss this appeal “without further action.”  Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Accordingly, we dismiss the
appeal for lack of jurisdiction.
We deny any pending motions
as moot.


 
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp, and Brown.
Do not publish.   Tex. R.
App. P. 47.2(b).